t c memo united_states tax_court estate of edward thomas coaxum deceased ronald coaxum executor petitioner v commissioner of internal revenue respondent docket no filed date ronald coaxum for petitioner randall l eager for respondent memorandum findings_of_fact and opinion morrison judge the respondent issued a notice_of_deficiency determining an estate-tax deficiency of dollar_figure and a sec_6651 failure-to-file addition_to_tax of dollar_figure 1unless otherwise indicated all citations of sections refer to the internal_revenue_code_of_1986 as amended and in effect for the date of decedent’s death and all citations of rules refer to the tax_court rules_of_practice and procedure ronald coaxum filed a petition for redetermination of the deficiency after concessions by the parties several issues remain they are resolved by the court as follows the decedent edward coaxum retained incidents_of_ownership in six life_insurance policies rendering their values includable in the value of the gross_estate the value of the annuities owned by the decedent is included in the value of the gross_estate and the estate is liable for the sec_6651 addition_to_tax findings_of_fact ronald coaxum was a resident of south carolina at the time he filed the petition the life of the decedent edward coaxum was insured by seven insurance policies that provided death_benefits one of the policies the respondent concedes had no value when the decedent died these policies were in force when he died the decedent possessed the power to change the beneficiaries on all six relevant insurance policies until he died at his death the decedent owned annuities with a value of dollar_figure the decedent died on date his brother ronald coaxum is the executor of the estate ronald coaxum was required to file an estate-tax return within nine months after 2the seventh policy was reported on the estate’s tax_return but the respondent concedes that it had no value the death the estate-tax return was not filed until date the estate-tax return reported that the values of the six insurance policies should be included in the value of the gross_estate the policies and the values reported on the return were life_insurance co of north america metropolitan life_insurance co life_insurance co of north america state farm life_insurance co monumental life_insurance co metropolitan life_insurance co dollar_figure big_number big_number big_number big_number big_number the return reported that the value of annuities includable in the gross_estate was zero in the notice_of_deficiency the respondent determined that the six insurance policies should be included in the value of the gross_estate using the values reported except that the value of the state farm life_insurance co policy should be reduced dollar_figure to dollar_figure and the value of the monumental life_insurance co policy should be reduced dollar_figure to dollar_figure the notice_of_deficiency thus stated that the value of insurance on the decedent’s life was dollar_figure the notice_of_deficiency also determined that the 3the executor is required to file the return sec_6018 the return must be filed within nine months after the date of death unless the irs grants an extension sec_6075 sec_6081 as the irs transcript of its transactions with the estate shows the irs did not grant an extension annuities owned by the decedent at his death should be included in his gross_estate at a value of dollar_figure in the petition as amended the petitioner claimed among other things that the value of the gross_estate should not include the value of the insurance policies the parties make the following concessions the petitioner concedes that the value of the decedent’s real_property was underreported by dollar_figure the petitioner concedes that cash on hand was underreported by dollar_figure the petitioner concedes that the actual funeral and administrative expenses_incurred by the estate are dollar_figure rather than the dollar_figure reported on the estate-tax return the respondent concedes that dollar_figure of workers’ compensation benefits is not an asset of the estate these benefits were determined in the notice_of_deficiency to be assets of the estate the respondent acknowledges that estate-tax deductions should be increased by dollar_figure the amount of an auto loan that was not deducted on the estate-tax return but that was allowed as a deduction in the notice_of_deficiency the respondent acknowledges that the value of insurance policies includable in the value of the gross_estate does not exceed dollar_figure that is dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure opinion i the decedent retained an incident_of_ownership in each of the six life_insurance policies sec_2042 provides that the value of the gross_estate shall include the value of all property to the extent of the amount receivable by the executor as insurance under policies on the life of the decedent and to the extent of the amount receivable by all other beneficiaries as insurance under policies on the life of the decedent with respect to which the decedent possessed at death any of the incidents_of_ownership one incident_of_ownership is the power to change the beneficiary of the insurance_policy sec_20_2042-1 estate_tax regs the respondent determined that the values of the six policies should be included in the value of the gross_estate under rule a the taxpayer has the burden of proving that determinations in the notice_of_deficiency are incorrect sec_7491 provides that the burden_of_proof rests with the irs if the taxpayer introduces credible_evidence the taxpayer has complied with substantiation requirements the taxpayer has maintained all required records and the taxpayer has cooperated with reasonable requests for information the preponderance_of_the_evidence demonstrates that the decedent retained the right to change the beneficiaries on the policies until his death therefore the allocation of the burden of persuasion is immaterial see 110_tc_189 the values of the policies are included in the value of the gross_estate ii the value of the annuities owned by the decedent is included in the value of the gross_estate at his death the decedent owned annuities with a value of dollar_figure sec_2039 provides that the value of annuities owned by the decedent is included in the value of the gross_estate therefore the value of the annuities owned by the decedent is included in the value of the gross_estate before trial the parties stipulated that petitioner maintains that the fair_market_value of the annuities owned at the date of decedent’s death should be excluded from the gross_estate for the sole reason that these amounts were reported as taxable_income on lonnie coaxum’s amended federal_income_tax return and on lonnie coaxum’s federal_income_tax return lonnie coaxum is the brother of the decedent the petitioner’s brief does not press the argument referred to in the stipulation that is quoted above the argument is therefore waived instead the petitioner argues that decedent’s beneficiaries will be allowed a deduction in the amount of federal estate_tax paid on the items of ird income_in_respect_of_a_decedent this is a reference to the deduction potentially allowed by sec_691 to lonnie coaxum in calculating his income-tax liability we do not have jurisdiction to determine the income- tax_liability of lonnie coaxum therefore we do not have jurisdiction to determine that lonnie coaxum is entitled to a sec_691 deduction iii the estate is liable for the sec_6651 addition_to_tax sec_6651 imposes an addition_to_tax for failing to file a required return by the prescribed filing_date the respondent has made a prima facie case that the addition_to_tax is appropriate see sec_7491 irs has burden of producing evidence also known as presenting a prima facie case that the addition_to_tax is appropriate the petitioner has not overcome the prima facie case nor has the petitioner satisfied the burden of persuading the court that the failure to timely file the return was due to reasonable_cause and not due to willful neglect see sec_6651 116_tc_438 taxpayer has burden of persuasion to show reasonable_cause the addition_to_tax is equal to five percent of the amount required to be shown on the return for each month the return is late up to a maximum of percent sec_6651 b the return was filed more than five months late therefore the addition is equal to percent of the net estate_tax due because the respondent conceded some of the positions taken in the notice_of_deficiency the net estate_tax due must be recomputed under rule to reflect the foregoing decision will be entered under rule
